 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific Maritime AssociationandWayneBlackwellInternationalLongshoremen's andWarehousemen'sUnion,Local No. 13andWayne Blackwell. Cases21-CA-9597 and 21-CB-3803November 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn July 26, 1971, Trial Examiner David E. Davisissued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions anda supporting brief, and Respondents filed cross-exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,findings,and conclusions to the extentconsistent herewith,' and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.1In adopting the Trial Examiner's conclusion that RespondentAssociation and Respondent Union did not violate Secs. 8(a)(1) and (3)and 8(b)(1)(A) and (2) of the Act, we do so based on the General Counsel'sfailure to meet his burden of proving that, as alleged in the complaint,terminal warehousemen who were members of Respondent Umon wereunlawfully dispatched to longshore work in preference to visiting limitedregistered Class "B" longshoremen and extra longshoremen. We note thatthe General Counsel's witnesses testified that they had arrived late at thedispatch hall and had no knowledge of who had been dispatched prior totheir arrival, they had not made known to the dispatchers their availabilityfor work, they did not know whether terminal warehousemen who werebeing dispatched from the hall while they were present were dispatched tononlongshore work or to longshore work, and they had no independentrecollection of those days on which they failed to get work other than theirlogbooks which contained patently maccurate entries. Nor does the otherevidence establish a continuation of the practice of unlawful preferenceswhich the Board found to exist inInternational Longshoreman's andWarehousemen's Union, Local No. 13 (Pacific Maritime Association),192NLRB No 50. In these circumstances, we find thereis insufficientevidence that Respondents engaged in conduct violative of the ActTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: These consolidatedcases weretried before me at Los Angeles, California, onApril 5, 6, 7, 8, and 13, 1971. The charges were filed onOctober 16, 1970, by Wayne P. Blackwell, an individual,and the consolidated complaint was issued on January 21,1971. The charge in Case 21-CA-9597 alleged that withinthe past 6 months the Pacific Maritime Association, and itsmember companies, herein collectively referred to asRespondent Association or Respondent Employer, violatedSection 8(a)(1) and (3) by failing and refusing to hire 11named and other unnamed employees because they werenot members of International Longshoremen's and Ware-housemen's Union, Local No. 13, herein called RespondentUnion. The charge in Case 21-CB-3803 alleged in similarlanguage thatRespondentUnion violated Section8(b)(1)(A) and (2).The chief allegations of the consolidated complaint maybe summarized as follows:1.Respondents are bound by a collective-bargainingagreement which provides for hiring of longshorementhrough a jointly operated hiring hall.2.The agreement provided that the order preferencesfor dispatch from the hiring hall shall be as follows: (a) "A"longshoremen, (b) "B" longshoremen, and (c) "extra"longshoremen.3.That from 1966 to August 1969 the 11 namedemployees and other unknown persons "were accorded, byRespondents, thestatusof being dispatched after thedispatch of `B' longshoremen and before the dispatch of`extra' longshoremen."4.Respondent Union is also a party to a collective-bargaining agreement with certain employers principallyengaged in warehouse operations in the Los Angeles areawho are not engaged in longshore and stevedoringoperations.5.Respondent Union, upon request, dispatches to theemployers referred to in paragraph 4, warehousemen andwarehouse workers referred to as "terminal warehouse-men" who are required to be members of RespondentUnion.6.Respondent Union at all times material herein hasdispatched and continues to dispatch "terminal warehouse-men" to longshore employers for longshore work ahead ofthe persons named in the complaint and other unknownpersons and "extra" longshoremen who are not members ofRespondent Union.7.Prior toMarch or April 1969, Respondent Unionsolicited applicants for membership as "terminal ware-housemen" and accepted approximately 1,000 who wererequired to be sponsored by a past or present member ofRespondent Union.Only the acts described in paragraph 6, above, (5(e) in thecomplaint) were alleged as constituting violations of theAct. Respondents, while admitting some of the allegationsof the complaint, denied that they had committed anyviolations.Respondent Association, in addition, pleadedthat even if violations of the Act were found that it shouldbe exonerated because of extenuating circumstances.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthebriefs filed by the General Counsel, RespondentAssociation, and Respondent Union, I make the following:194 NLRB No. 42 PACIFIC MARITIME ASSOCIATION295FINDINGS OF FACT1.JURISDICTIONRespondent Association, a California corporation withplaces of business inWashington and San Francisco,California, is composed of various employer-membersengaged in longshore and stevedoring operations in thevicinity of Long Beach and Los Angeles, California, andother Pacific coast ports. It acts in behalf of its members astheir collective-bargaining representative in a multiemploy-er collective-bargaining unit. The employer-members ofRespondent Association annually receive in excess of$50,000 for services they perform in connection with thetransportation of goods and passengers between the StateofCalifornia and other States and foreign countries.Respondents admit and I find that Respondent Associationand its employer-members individually and collectively arenow, and have been at all times material herein, employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that Respondent Union is a labororganization within the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA.Preliminary Statement and Preliminary FindingsThe General Counsel requested that I take official noticeof the Decision of Trial Examiner Alexandre in Cases21-CB-3457and 21-CB-3494.1I declined in accordancewith standing Board policy that a Trial Examiner'sDecision which is appealed to the Board does not constitutea final decision.The General Counsel then sought tointroduce certain evidence which was stipulated into therecord by the parties during the course of the hearing in theproceedingbeforeTrialExaminerAlexandre.Uponobjection by the Respondent Association and RespondentUnion,I rejected the proffered evidence and placed thedocuments in the rejected file of exhibits.2In support of the admissability of the rejected documents,theGeneralCounsel in his brief cited certain casesincludingDouds v. Seafarers'InternationalUnion,148F.Supp.953 (D.C.E.N.Y.).Because of theDoudscase andother case cited therein,I now reverse my ruling with regardto the admissability of rejected exhibitsproffered by theGeneralCounsel as General Counsel'sExhibits2,39(a)(b)(c),and 10,and they are admitted in evidence: 4 Onthe other hand, I affirm my refusal to take official notice oftheDecision of Trial Examiner Alexandre in the casereferred to above asTXD-(SF)-166-70,B.Section 10(b) and the Applicable LawThe proviso to Section 10(b) of the Acts circumscribesand limits not only the issuance of a complaint by theGeneral Counsel but also precludes the Board from findingthat any event or conduct occurring 6 months prior to thefiling of the charge constitutes an unfair labor practice. Asthe charges in the instant cases were filed on October 16,1970, the 10(b) limitation period commenced on April 16,1970.Under the circumstances, I am, therefore, precluded fromfinding an unfair labor practice based on any conduct orevent occurring prior to April 16, 1970. The GeneralCounsel conceded as much when during the course of hisexamination of witnesses concerning events antedatingApril 16, 1970, he repeatedly stated that such testimony wasoffered as background only. The testimony therefore wasreceived over the objections of Respondent for that limitedpurpose.GeneralCounsel'sExhibit 2, however,wasproffered on the basis that it contained admissions byRespondent Association and by Respondent Union. Asnoted above I rejected this exhibit at the hearing. I now,admit it for all purposes. I have concluded after carefulexamination of General Counsel's Exhibit 2 that whateveradmissions may be drawn from the documents concernevents antedating April 16, 1970. Accordingly, in thedetermination of the merits of these cases, it becomesnecessary to weigh in proper perspective events andconduct as well as admissions that deal with mattersoccuring prior to April 16, 1970.The United States Supreme Court in its landmarkdecision concerning Section 10(b)6 recognized that thequantum of evidence found within the limitation period isthe controlling factor in determining whether or not unfairlaborpracticeshave been committed. Prior to the1TXD-(SF)-166-702G.C. Exhs. 2,9(a), (b), and (c), and 10, in rejected exhibit file.3G.C. Exh. 2 consists of a stipulation entered into between the GeneralCounsel, Charging Party, and ILW Local 13 in the proceeding before TrialExaminer Alexandre The introduction to the stipulation reads as follows:"For the purposes of only this National Labor Relations Board proceedingin Case No. 21-CB-3457 and 21-CB-3494, it is stipulatedThis exhibit consists of 34 pages with line references to 80 attachmentsThe General Counsel has faded to specify with any degree of clarity whatsections of this exhibit he relies on to prove any particular point oradmission.4G.C. Exhs 9(a), (b), and (c) consist of the following documents:9(a) is a copy of a letter from the law firm of Ernst and Daniels to theexecutive secretary of the National Labor Relation Board dated March 28,1971.9(b) is a copy of a telegram sent by this law firm to the executivesecretary concerning a brief filed in the case decided by Trial ExaminerAlexandre9(c) is a copy of the brief on behalf of Pacific Maritime Association inthat case.Ernst and Daniels, it should be noted represented RespondentAssociation in the proceeding before Trial Examiner Alexandre andGeneral Counsel offered 9(a), (b), and (c) as admissions by RespondentAssociation.G.C.Exh.10 is an answering brief filed by counsel for RespondentAssociation in the proceeding before TrialExaminerAlexandre.Counsel for Respondent Union objected to the foregoing exhibits on theground that even though they would not be considered admissions asagainst Respondent Union they were highly prejudicial. Although as statedabove,Ihave reversed my original ruling and now admit these documentsin evidence,Iaccord these documents little evidentiary value inasmuch asthey refer to matters antedating the 10(b) period in the proceeding beforeme. Moreover,as these documents are voluminous,consisting of 250 pages,Ibelieve that it was incumbent upon the General Counsel to point out withsome degree of specificity what sections of these exhibits he relied upon toprove any particular point or admissions This he has failed to do. TheGeneral Counsel, accordingly, has merely cluttered up the record with thehope that the Trial Examiner could extract some modicum of evidence tosupport his case I have failed to do so.5 " . PROVIDED, That no complaintshall issuebased upon anyunfair labor practice occurring more than six months prior to the filing ofthe charge with the Board and the service of a copy thereof upon theperson against whom such charge is made.... .6Local 1424,International Associationof Machinists v N LRB.,362U.S. 411. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDMachinistscase it was, the established rule in NationalLabor Relations Board decisions that Section 10(b) wasonly a statute of limitations, and not a rule of evidence. IntheMachinistscasethe Supreme Court rejected thisconstruction and stated:We think that permitting resort to the principle thatSection 10(b) is, not a rule of evidence, in order toconvert what is otherwise legal into something illegal,would vitiate the policies underlying that Section.A fine analysis of Section 10(b) with regard to itsevidentiary use 7 finds the rule to be as follows:... if the NLRB findssubstantialevidence of anunfair labor practice within the limitation period, theBoard may consider evidence of prior unfair laborpractices to determine whether an unfair labor practiceoccurred within the limitations period. [citations] .. .where no evidence of an unfair labor practice is foundwithin the limitations period, the NLRB may not giveindependent and controlling weight to evidence of priorunfair labor practices to find a violation within the six-month period. [Citations omitted] It is well-established,however, that such prior evidence of unfair laborpracticesis admissibleas background evidence to showthe nature of the relationship between the parties[citations].The effect of the- holding in the secondsituationdescribedabove is a rejection of the"continuingtort" or continuing violation doctrine inunfair labor practicecaseswhere no evidence of such aviolation is found within the limitations period ... .InMacMillian Ring-Free Oil Co. v. N.L.R.B.,8the courtspecifically addressed itself to the situation where there wasinsubstantialevidence- as contrasted to substantial or tono evidence-of an unfair labor' practice within thelimitationsperiod. The Hastings Law Review Article indiscussingthis aspect came to the conclusion that the NinthCircuitCourt by its decision inMacMillanruled thatprimary relianceupon evidence of events prior to the 6-month limitation period would not establish an unfair laborpracticewithin that period if there was found onlyinsubstantial evidence of the unfair labor practice withinthe 6-month period.In my opinion, the law review article has concludedcorrectly that the current state of the law flowing from theMacMillandecision requires rejection of the continuingviolationdoctrinewhen thereislessthan substantialevidence that a violation occurred during the 6-monthperiod.C.PreliminaryFactual DeterminationsThe General Counsel failed to provide credible witnesseswith adequate knowledge of the basic interpretations of thecontractual provisions of the labor agreement governing the7TheHastingsLaw Journal, Volume 20, 1968-69, pp. 1091-98,Evidentiary Use of Prior Unfair LaborPractices.8 394 F.2d 26 (C.A. 9), reversing 160 NLRB 877.9Wayne Blackwell was the only one questioned with regard to hismembership.However,as the evidence shows that membership dues werededucted from his paycheck, I believe I am warranted in assuming that thiswas typical and that the other Port Hueneme Class B men were alsomembers.10The evidence shows Long Beach and Los Angeles are mterchangea-relationship between Respondent Association and Respon-dent Union.With regard to the dispatching procedure the GeneralCounsel places prime reliance on the fact that fromapproximately January 1966, to some time in September1969, visiting Class B men were dispatched immediatelyafter local Class B's and before T.W.'s and that afterSeptember 1969, and continuing at the time of the instanthearing that the limited registered longshoremen from PortHueneme were dispatched from Long Beach-Los AngelesafterT.W.'s:Additionally, it appears that the GeneralCounsel relies on the fact that T.W.'s were members ofRespondent Union, Local No. 13, while visiting Class Bmen obviously were not. However, the evidence does showthat visiting Class B men involved herein were members ofILWU Local No. 46.9 There is agreement by all parties andI find that Respondent Association and Respondent Unionare jointly responsible for the operation of the hiring hallfor Los Angeles-Long Beach while Local 46 and Respon-dent Association are jointly responsible for the hiring hallat Port Hueneme. Likewise, there is no dispute that thehome port for Class B longshoremen who are members ofLocal 13 is Los Angeles-Long Beach 10 while the home portfor members of Local 46 is Port Hueneme.The record shows that the Class B men from PortHueneme who sought work at the hiring hall for the LongBeach-Los Angeles area were always regarded as visitorsand were called up as such by the dispatchers. Visitors"under the applicable contract provisions are required tosecure written permission from the joint port committee oftheir home port and written acceptance from the port theyare visiting in order to be eligible for dispatch from the portthey are visiting-12 In the case of the Hueneme limitedregistrants there never was compliance with the contractualprovision calling for permission and acceptance. Accordingto the undenied testimony of the General Counsel'switnessesthemen were told by Union and employerrepresentatives at Port Hueneme that it was not necessaryforPortHueneme longshoremen to obtain writtenpermission to obtain employment through the Local 13hiring hall at Long Beach and Los Angeles. Indeed, thetestimony clearly shows that from 1966 to September 1969visiting Class B longshoremen from Port Hueneme werenot requested at any time by any officials of Local 13 toshow that they had received clearance.The question whether the change in the dispatchprocedure of September 1969 affecting visiting limitedregistered longshoremen' from Port Hueneme and similarvisitors from other ports constituted discrimination inviolation of the Act is not before me for decision by virtueof the proviso to Section 10(b) of the Act.13 Whatis in issuein these proceedings is whether the continuance of thisble for all purposes.11The fact that the ClassB meninvolvedin thisproceedingare visitorsisamajor distinction between this case and that beforeTrial ExaminerAlexandre.12There aresound economic reasons for this requirementas it preventsconcentration of workers in some ports with attendant shortages in others.13 I reiteratethatTrialExaminer Alexandre'sDecision even if itdecided thisquestion is not binding upon me. PACIFIC MARITIME ASSOCIATION297practice after April 16, 1970, constituted contractual andrepeated violations of the Act.The General Counsel in support of the allegations of theComplaint has merely shown that these changes in dispatchprocedure were continued after April 16, 1970. In effect theGeneral Counsel is arguing that I adopta per seapproach inthat he would have me conclude that the continued practiceafter April 16, 1970, of dispatching visiting Class B menafterT.W.'s constituted a discriminatory practice inviolation of the Act.14 I disagree. Both RespondentAssociation and Respondent Union argue that visitinglongshoremen possess no priority in dispatch unless theyhave conformed to the procedures outlined in the laboragreement which required clearance from the home portand acceptance by the port to which the visitors travel. Onthe other hand, the General Counsel argues that the customwas established for Port Hueneme Class B visitors to bedispatched at Long Beach-Los Angeles immediately afterClass B Long Beach-Los Angeles longshoremen and thatthe change in September 1969 and continuance thereafter isunlawful. Again I am constrained to disagree. Contractualprovisions of the labor agreement between the RespondentAssociation and the International of the Respondent Unionhave been continually subjected to extensive interpretationsby the parties. The procedures by which final decisionsconcerning themeaning and application of specificcontract terms have been lengthy, time consuming, andfrequently include arbitration. The bargaining relationshipof the parties despite these exhaustive procedures has beenmaintained because both sides have accepted the basicpremise that their agreement controls the relationship. It isapparent that the unilateral introduction by RespondentUnion of TWs, as longshore personnel had met with theimmediate opposition of Respondent Association and thatprocedures were instituted by the Association to curb thispractice. It would appear that Respondent Union has to alarge extent agreed because the number of TWs has beengreatly reduced. The parties, under the terms of thisagreement, have also participated in arbitration proceed-ings concerning factors related to Respondent Union'sunilateral admission and dispatch of TWs to longshorework.15Having set out above the high regard in which the partieshold their labor agreement, it seems to me that it would bemore appropriate to give effect to the applicable provisionsof the, labor agreement between the parties where noviolence is done to the equities involved. It is also axiomaticthat condonation by silence of a departure from a provision14No otherconclusioncan be drawn from the General Counsel's briefin which he summarizes his contentions in the following language: "Thedecision in the prior cases established a violation as to Respondent Union.That decision also established that Respondent PMA was jointly liable andwould have been held jointly responsible had it been named as arespondent.The evidence in these cases establishes that RespondentUnion's conduct found unlawful in prior cases was too narrow a findingand that, in fact, Respondents had been granting unlawful dispatchpreference to TW's to the detriment of Class B longshoremen from otherports as well as nonregistered longshoremen. Such conduct violated Secs.8(a)(1) and (3) and 8(bXl)(A) and (2) of the Act."15Probably, the problem presented to the Trial Examiner could besolved by diligent resort to the terms and conditions of the labor agreementifthe parties were left to their own devices. That this is not mereof a written agreement for a period of time does notconstitute a complete waiver of that provision so as toconfer permanent rights to the beneficiaries. Applying thislogic to the facts herein it would appear that bothRespondent Association and Respondent Union from 1966to about September 1969 condoned the failure of visitingClass B longshoremen to secure written permission fromtheappropriateauthoritiesof their home port andacquiescence from Long Beach-Los Angeles port authori-ties to secure dispatches at Long Beach-Los Angeles.Thereafter rather'abruptly, in September 1969, the specialprivileges extended to visiting Class B men, i.e., dispatchingthem after the home port Class B were dispatched, waswithdrawn and they were treated as casuals or "extras"which is the status they would normally possess in theabsence of the required clearances. Counsel for Respon-dents have asserted that longshoremen under the terms ofthe labor agreement have no rights outside their home portunlessthey abide by the terms of the laboragreement. Ifind this argument meritorious and quite convincing.16Accordingly, I find that the General Counsel has failed tosustain the required burden of proof that Respondents haveengaged in conduct violative of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the proceeding, I make the following:CONCLUSIONS OF LAW1.PacificMaritime Association is and has been at alltimes material herein an employer within the meaning ofSection 2(2) of the Act and engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.International Longshoremen's and Warehousemen'sUnion, Local No. 13, is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.3.RespondentAssociation and Respondent Unionthrough the dispatch of terminal warehousemen or TW'sahead of visiting Class B longshoremen did not violateSections 8(a)(1) and (3) and 8(b)(1)(a) and (2) of the Act.ORDERUpon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceeding,Irecommend that the National Labor Relations Boardenter into an order dismissing the consolidated complaint.speculation is shown by the fact that the ChargingParties announcedduring the course ofthe hearing that they wished to withdraw the chargesbut theRegional Directorwould not approvesuch disposition.16This argumentis completely supported by Pacific Coast LongshoreContractDocument,G. C. Exh. 3, sec. 8.41 and Supplement One, Subsec.3.6 which reads: "No visitingprivilegesneed be accordedlimited registeredmen, but if thereisa shortage of registered longshoremeninanyport,temporary visiting privilegesmay be accordedto limitedregisteredmenfrom otherportswhere theJointPort LaborRelationsCommittee of theport of registration agrees to permit such visitingby itslimitedregisteredlongshoremen."It is clear,therefore, thatthe visitingprivileges accorded the PortHueneme ClassB men could be withdrawn or grantedat will.